Citation Nr: 0725065	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-35 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for cataract of the 
right eye.  

5.  Entitlement to service connection for erectile 
dysfunction.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served in the U.S. Air 
Force from February 1966 to December 1969.  He served in the 
Republic of Vietnam.  

Historically, a March 2000 rating decision granted service 
connection for Type II diabetes mellitus, on the basis of 
presumptive service connection due to exposure to herbicides 
while in the Republic of Vietnam, and a 20 percent schedular 
rating was assigned.  A January 2003 rating decision granted 
service connection for phimosis and balanitis, status post 
circumcision, as secondary to the service-connected diabetes, 
and made part and parcel of the grant of service connection 
for diabetes but without any change in the disability rating.  
A Notice of Disagreement (NOD) was received in February 2003 
to the January 2003 rating decision and a Statement of the 
Case (SOC) was issued in January 2004 but the appeal was not 
perfected by the filing of a Substantive Appeal (VA Form 9).  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Petersburg, 
Florida.  

In May 2007, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
St. Petersburg, Florida.  A transcript of that proceeding is 
of record.  

The issues of service connection for PTSD and for peripheral 
neuropathy of the upper and lower extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Despite acute elevated blood pressure readings during 
service which resolved, hypertension first manifested decades 
after military service and it not related thereto nor is it 
proximately due to or aggravated by the veteran's service-
connected diabetes mellitus.  

2.  Cataract of the right eye is not shown to be 
etiologically related to the veteran's service-connected 
diabetes.  

3.  Erectile dysfunction is not shown to be etiologically 
related to the veteran's service-connected diabetes with 
blanitis and phimosis.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor did hypertensive cardiovascular disease manifest 
to a compensable degree within one year after service 
discharge nor is it proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 
3.309, 3.310(a) and (b) (2006); and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

2.  Cataract of the right eye is not proximately due to or 
the result of the service-connected diabetes with phimosis 
and balanitis, status post circumcision, nor is it aggravated 
thereby.  38 C.F.R. § 3.310(a) and (b) (2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

3.  Erectile dysfunction is not proximately due to or the 
result of the service-connected diabetes with phimosis and 
balanitis, status post circumcision, nor is it aggravated 
thereby.  38 C.F.R. § 3.310(a) and (b) (2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in March 2004. 

The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  

The veteran was also informed of the degree of disability 
assignable and the general effective date provision for the 
claim, that is, the date of receipt of the claim, by RO 
letter of March 2006. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The RO has obtained service medical records (SMRs) and 
service personnel records as well as VA records.  Private 
clinical records are on file, as are records used by the 
Social Security Administration in a disability determination.  
The veteran has been afforded VA examinations in 2004 with 
respect to whether the veteran has the claimed disorders and 
the etiology thereof.  

In March 2006, the veteran indicated that he had no other 
information or evidence to submit.  

At the May 2007 travel Board hearing the veteran and his 
representative requested that he be afforded additional VA 
examinations for the purpose of determining the etiology of 
his claimed disabilities.  However, as noted above, he was 
previously provided such VA examinations in 2004.  The 
additional testimony at the travel Board hearing and the 
additional stressor statement submitted at the hearing, with 
a waiver of initial RO consideration, are in part the reason 
that the claims for service connection for PTSD and 
peripheral neuropathy of the upper and lower extremities are 
being remanded for further development, to include additional 
VA examinations.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist.  


Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110.  Certain chronic diseases, 
including hypertensive vascular disease, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

Background

The SMRs are negative for the claimed disabilities but the 
service entrance examination in October 1965 found that the 
veteran's blood pressure was 172/94.  On January 24, 1968, 
his blood pressure was 130/98 and it was recommended that he 
have additional blood pressure readings taken over three 
days.  A blood pressure reading that same day was 124/76.  
His blood pressure the next day was 122/70, and the day after 
that it was 110/80.  His examination for service separation 
was negative and his blood pressure at that time was 120/80.  

On VA general medical examination in August 1992 the 
veteran's blood pressure was 102\80 while sitting, recumbent, 
and standing.  

Clinical records of Dr. Weaver reveal that in October 1998 it 
was noted that the veteran's diabetes had been diagnosed two 
months earlier.  It was also noted that he had a history of 
hypertension. 

Private clinical records of October and November 2002 show 
that the veteran had a circumcision at a private medical 
facility in October 2002 for blanitits and phimosis which 
were complications of the veteran's diabetes.  

On VA examination for diabetes in May 2004 it was noted that 
diabetes had been first diagnosed in 1997.  He had no history 
of kidney problems.  He had been able to have sexual 
relations until he had had a circumcision in 2002, which was 
performed because he an acquired fungal infection.  Since the 
circumcision he had not been able to have a full erection, 
only partial erections.  Viagra had not helped.  He had no 
history of diabetic ketoacidosis.  He denied a history of 
neuropathy or numbness of the hands and feet.  He took 
medication for hypertension.  

On examination the veteran's blood pressure was 130/84.  
Sensation to touch and pinprick in the hands and feet was 
present and intact.  The assessments were Type II diabetes 
mellitus; no clinical evidence of peripheral neuropathy of 
the upper and lower extremities; partial erectile 
dysfunction, existing only since a circumcision in 2002.  The 
examiner stated that he could not relate the erectile 
dysfunction or the hypertension to the service-connected 
diabetes without a resort to speculation.  

On VA examination in August 2004 of the veteran's eyes it was 
noted that the veteran had had cataract surgery on his left 
eye and was scheduled to have cataract surgery on his right 
eye later that month.  After an examination, which confirmed 
that the veteran had had left eye surgery but no surgery on 
the right eye, the diagnosis was cataract but no evidence of 
diabetic eye disease.  

At the May 2007 travel Board hearing the veteran's service 
representative stated that his hypertension, cataracts, and 
erectile dysfunction were secondary to his service-connected 
Type II diabetes mellitus.  Page 3 of the transcript of that 
hearing.  With respect to peripheral neuropathy, he had 
numbness of fingers and the legs.  Page 11.  Although he had 
complained of this to physicians he had not been given any 
treatment and he had been told that this was a complication 
of his diabetes.  Page 12.  He was taking medication 
prescribed by VA for hypertension, which he had had since 
1999 or 2000.  Page 13.  He had been told by treating VA 
medical personnel that his hypertension, peripheral 
neuropathy, cataracts, and erectile dysfunction were due to 
his diabetes.  Page 14.  He now had complete erectile 
dysfunction and even a VA prescription for Viagra did not 
help.  Page 15.  

Analysis

Hypertension

The SMRs show that at the time of and shortly after entrance 
into active service the veteran had no more than acute and 
transitory elevated diastolic blood pressure readings.  In 
fact, he had only two.  The first was on the examination for 
service entrance in October 1965 and the second was in 
January 1968.  However, three readings of his blood pressure, 
including a second reading on the first day in January 1968 
when he had an elevated diastolic reading of 98, were all 
within normal limits.  

Thereafter, chronic hypertension is not shown until years 
after active service, but also after the development of his 
now service-connected diabetes.  

However, the May 2004 VA examiner could not relate the 
veteran's hypertension to the service-connected diabetes 
without a resort to speculation.  

In this case, the only medical opinion on file addressing the 
question of nexus or causation of the hypertension is 
negative because the opinion does not link in any way the 
service-connected diabetes to the hypertension.  

Accordingly, service connection for hypertension is not 
warranted.  



Right Eye Cataract

The VA examination in August 2004 yielded the medical opinion 
that although the veteran had cataracts in the right eye (and 
post operative residuals of surgery for cataracts in the left 
eye), he had no diabetic eye disease.  

Here again, the only medical opinion on file addressing the 
question of nexus or causation of the hypertension is 
negative because the opinion does not link in any way the 
service-connected diabetes to the hypertension.  Accordingly, 
service connection for cataracts of the right eye is not 
warranted.  

Erectile Dysfunction

The May 2004 VA examiner could not relate the veteran's 
erectile dysfunction to the service-connected diabetes with 
blanitis and phimosis without a resort to speculation.  

In this case, the only medical opinion on file addressing the 
question of nexus or causation of the erectile dysfunction is 
negative because the opinion does not link in any way the 
service-connected diabetes to the hypertension.  Rather, it 
appears that the examiner indicated that the erectile 
dysfunction was a result of the surgery in October 2002 and 
not caused by the diabetes, blanitis or phimosis.  As to 
this, the Board must observe that the surgery was performed 
at a private medical facility and not at a VA Medical Center.  
Thus, complaint for erectile dysfunction is not warranted.  

In the case of each of the three claimed disabilities, as for 
the veteran's statements and testimony, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently the 
statements and testimony do not constitute favorable medical 
evidence in support of the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim of service connection and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, cataract of the right 
eye, and for erectile dysfunction is denied.  


REMAND

The SMRs are negative for psychiatric disability.  

A February 1981 VA clinical record states that the veteran 
had a personality disorder or perhaps chronic PTSD.  It was 
noted that he was a Vietnam "combat" veteran who scored in 
"High Combat Stress" range on a stress assessment 
questionnaire.  It was noted that the diagnostic impression 
was not currently clear-cut.  Other VA clinical records from 
1980 to 1982 indicate that for a while the veteran 
participated in a Vietnam Veterans group therapy as well as 
individual psychotherapy.  

G. Boutin, a clinical psychologist, reported in January 2004 
that he had treated the veteran regularly for PTSD.  The 
veteran had had this condition since 1969.  After reviewing 
the SMRs and counseling records it was concluded that it was 
more likely than not that there was "a direct relationship 
between the physical condition of PTSD, which most definitely 
originated when [the veteran] served in the military while in 
Vietnam."  He was disabled due to PTSD.  In March 2005 G. 
Boutin stated that after reviewing VA clinical records it was 
indicated that he had severe negative reactions to his 
experience in Vietnam and he continued to have symptoms of 
PTSD.  

On VA psychiatric examination in July 2004 the veteran's 
claim file was reviewed.  His military occupational specialty 
was an air cargo specialist and the veteran reported having 
spent 12 months in Vietnam.  He denied a history of 
psychiatric hospitalizations.  In November 2003 he started 
seeing G. Boutin, a psychologist who had diagnosed of PTSD 
which reportedly had existed since 1969.  The veteran had had 
a positive major depressive disorder screen in March 2004 due 
to being unemployed and owing the IRS money.  He had been 
bullied as a child.  While in Vietnam he had had to pick up 
dead bodies and body parts, of Americans and Vietnamese.  He 
had been required to bag the bodies of Americans and load 
them on to aircraft.  He had been exposed to small arms fire 
as well as rocket and mortar attacks.  The veteran stated he 
had flashbacks and dreams of dead bodies on the ground.  

Diagnostically, the veteran's history of childhood bullying 
likely set the stage for his deep-seated anger and hostility 
which was likely exacerbated by his experiences in Vietnam.  
However, he did not meet the diagnostic criteria for PTSD.  
The diagnosis was an adjustment disorder with anxiety and 
depressed mood.  

At the May 2007 travel Board hearing the veteran testified 
that while in Vietnam, following local battles, he had had to 
load bodies and body parts on to airplanes.  This had caused 
him to vomit at the time.  Also, after the combat soldiers 
had left, he and others had had to spend the night alone at 
the airfields.  Page 4.  He was in fear because he was unsure 
if the enemy would return.  On more than one occasion his 
unit was subjected to enemy fire and on one occasion he, as 
well as others in his unit, had returned fire.  Although 
enemy bodies were found, he was unsure if he had killed 
anyone.  Page 5.  His unit had also been subjected to rocket 
fire while stationed at Cam Ran bay.  He did not seek 
psychiatric treatment during service.  Page 6.  In 1981 
during VA treatment he was told that he had scored high on 
the combat stress scale.  Pages 6 and 7.  At that time he was 
having nightmares and flashbacks.  Page 8.  A clinical 
psychologist, G. Boutin, diagnosed PTSD.  Pages 9 and 10.  He 
no longer received psychiatric treatment at VA or from 
private sources because, as to the latter, he could not 
afford it.  Page 10.  With respect to peripheral neuropathy, 
he had numbness of fingers and the legs.  Page 11.  Although 
he had complained of this to physicians he had not been given 
any treatment and he had been told that this was a 
complication of his diabetes.  Page 12.  He had been told by 
treating VA medical personnel that his peripheral neuropathy 
was due to his diabetes.  Page 14.  VA clinical records after 
2005 from the VA Medical Center in Bay Pines were not on 
file.  Page 16.  He stated that he provided specific dates of 
his encounters with the enemy in an accompanying stressor 
statement and noted that he had seen one dead soldier whose 
identification reflected that he was Lawrence Synder.  Page 
3.  The veteran indicated that official records confirmed 
that a Lawrence Synder was killed on that date and at that 
location.  Page 19.  The veteran stated that he had been 
treated by a private psychiatrist, Dr. Catrell (phonetic 
spelling) who had been in the same office as Dr. Boutin.  The 
record was to be held open to obtain such records.  Page 20.  
The veteran knew of a service comrade who could attest to 
having experience similar circumstances in Vietnam.  Pages 21 
and 22.  (However, no such statement has been submitted.)  
The veteran's service representative requested that the 
veteran be afforded VA examinations to, in part, determine 
the existence and etiology of the veteran's PTSD.  Page 24.  

Because there exists the possibility of confirming that the 
veteran participated in combat within the meaning of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (which lower the 
evidentiary threshold for determining inservice incurrence or 
aggravation in service connection claims based on combat), 
further efforts must be made to document the veteran's 
testimony of participation in combat and exposure to 
stressors similar to those who participated in grave 
registration.  So, steps should be taken to contact the 
appropriate organization for that purpose.  

Efforts must be made to obtain the records of Dr. Catrell and 
the veteran should be requested to submit a statement from 
the service comrade whom he states had duties similar to the 
veteran while in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be requested to contact the 
service comrade whom the veteran testified had 
duties similar to those of the veteran while both 
were in Vietnam and submit a statement indicating 
and describing those duties, to include whether 
such duties place either or both in a combat 
situation or involved the handling of dead 
bodies.  

2.  Also send the veteran copies of VA Form 21-
4142.  Inform him that he has not provided 
sufficient information to obtain additional 
records from Dr. Catrell.  If additional private 
medical evidence exists it must be obtained.  So 
ask that he provide the complete names, addresses 
(including ZIP Code), and dates of this private 
treatment, and VA will assist him in obtaining 
this additional evidence.  Also indicate that he 
can submit this evidence himself, if he prefers.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2006).   

3.  The RO should obtain all VA clinical records 
of the veteran since 2004.  If obtained, 
associate these records with the other evidence 
in his claims file.  

4.  Prepare a letter asking the appropriate 
organization to provide any available information 
that might corroborate the veteran's alleged 
stressors.  Specific attention is drawn to the 
veteran's service personnel records, the 
transcript of the May 2007 travel Board hearing, 
and to the veteran's stressor statements in 
January 2004, March 2005, and that submitted at 
the time of the May 2007 travel Board hearing 
with respect to alleged in-service stressors.   

5.  Regardless of the outcome of the request for 
verification of participation in combat and 
stressor verification, schedule the veteran for a 
VA psychiatric examination to determine whether 
it is at least as likely as not that:  (1) he has 
PTSD and, if he does, (2) it is a result of the 
stressor.  Send the claims folder to the examiner 
for a review of the veteran's pertinent medical 
history to facilitate making these 
determinations.   

6.  In light of the new testimony that the 
veteran now has sensory abnormalities (which he 
denied at the time of the May 2004 VA 
examination), schedule the veteran for a 
neurology examination to determine whether it is 
as likely as not that he now has peripheral 
neuropathy and, if so, whether it is as likely as 
not that it is due to the service-connected 
diabetes mellitus.  

7.  Thereafter, review the claims file.  If any 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Then readjudicate the claims in light of any 
additional evidence obtained.  If the claims 
remain denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his attorney.  Give them time to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


